Citation Nr: 1335292	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  07-20 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable initial rating for upper back strain (also claimed as
a neck condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from February 2000 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim of service connection for upper back strain (also claimed as a neck condition), assigning a zero percent rating for this disability effective May 18, 2005 (the day after the date of the Veteran's separation from active service).  In April 2007, the Veteran notified VA that she had moved to the jurisdiction of the RO in Detroit, Michigan.  That facility retains jurisdiction over this appeal.  The Veteran's claim was remanded for additional development by the Board in April 2011 and July 2013.  The matter is again before the Board.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a compensable initial rating for upper back strain (also claimed as a neck condition).  The Board finds that additional action is warranted in order to fulfill VA's duty to assist.  

Specifically, in the July 2013 remand, the Board noted that the Veteran submitted authorization for VA to obtain private treatment records for her claimed disabilities from her chiropractor.  The April 2011 remand had included a request that she submit such authorization.  However, she submitted this VA Form 21-4142 "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)" after the March 2012 supplemental statement of the case (SSOC) was issued and the case was recertified to the Board.  On the form, she indicated that she had been receiving chiropractic treatment from 2009 to the present.  She also wrote, "I have gone to Dr. [B] since I moved back to Michigan.  He gives me chiropractic care for my neck and back."  The form was signed and dated March 28, 2012.  

The Board noted in the July 2013 remand that there were thus outstanding private treatment records for the Veteran's upper back claim of which VA had knowledge and authorization to obtain, but had not been associated with the claims file.  As such, the Board remanded the claim to obtain these treatment records.

On remand, the AMC sent the Veteran a letter in July 2013 asking her to complete and submit VA Form 21-4142.  The letter does not explain that the form sent by her in March 2012 was no longer valid because it was over 180 days old.  The Veteran did not respond, and the claim was denied via SSOC and returned to the Board.  

The Board finds that the lack of explanation in the most recent letter to the Veteran inviting her to complete a new VA Form 21-4142 could have led to confusion under these circumstances.  The record is clear that the Veteran's intent is to have these records considered as part of her claim for an increased rating for neck strain.  Accordingly, the Veteran should be sent another letter explaining that her most recently-executed VA Form 21-4142 is now outdated as it expired after 180 days.  She should be offered the opportunity to submit another completed VA Form 21-4142 for release of the treatment records which she has identified as directly relevant to her claim.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining current authorization from the Veteran, request records from Byrne Chiropractic, as identified in the March 2012 VA Form 21-4142 authorization.  All records obtained or any response received should be associated with the claims file.  It should be explained to the Veteran that her March 2012 authorization has expired.  

2.  Based on the information contained in the above evidence, undertake any additional development deemed necessary.

3.  After the above is complete, readjudicate the Veteran's claim in light of all pertinent evidence and all pertinent legal authority then in effect.  If a complete grant of all benefits requested is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


					[CONTINUED ON NEXT PAGE]

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

